Title: From Thomas Jefferson to William Cabell Rives, 8 March 1826
From: Jefferson, Thomas
To: Rives, William Cabell


                        Dear Sir
                        
                            Monticello
                            Mar. 8. 26.
                        
                    The approach of the semiannual meeting of the Visitors of the University renders it interesting to learn the probable fate of our application to Congress on the subject of the duties.  and the more so, as we gave our bonds personally for the amount, on the presumption that before they should become due Congress would have had time to decide the question. I am well aware how uncontrolable the delays of that body are, and therefore only ask the communication of any thing which may have been done since the report of the Committee of claims indicative of what we may hope of the result. I pray you to be assured of my continued and great esteem and respect.
                        Th: Jefferson
                    